
	
		110th CONGRESS
		2d Session
		S. 3309
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 2523 7th Avenue East in North Saint Paul,
		  Minnesota, as the Mayor William Bill Sandberg Post Office
		  Building.
	
	
		1.Mayor William Bill Sandberg
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 2523 7th Avenue East in North Saint Paul, Minnesota, shall
			 be known and designated as the Mayor William Bill
			 Sandberg Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Mayor
			 William Bill Sandberg Post Office Building.
			
	
		
			Passed the Senate September 26 (legislative day, September
			 17), 2008.
			
			Secretary
		
	
	
	
